     Case 3:12-cv-02164-GPC-LL Document 1782 Filed 08/21/20 PageID.32459 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11     SECURITIES AND EXCHANGE                                Case No.: 3:12-cv-2164-GPC-JMA
       COMMISSION,
12
                                             Plaintiff,       ORDER GRANTING
13                                                            (1) RECEIVER’S THIRTY-FIRST
       v.                                                     INTERIM FEE APPLICATION; AND
14
       LOUIS V. SCHOOLER and FIRST                            [ECF No. 1772]
15     FINANCIAL PLANNING
       CORPORATION dba Western Financial                      (2) ALLEN MATKINS’ THIRTY-
16
       Planning Corporation,                                  FIRST INTERIM FEE
17                                                            APPLICATION
                                           Defendant.         [ECF No. 1773]
18
19
                 Before the Court are fee applications filed by the court-appointed receiver Thomas
20
       C. Hebrank (the “Receiver”) and counsel to the Receiver, Allen Matkins Leck Gamble
21
       Mallory & Natsis LLP (“Allen Matkins”). ECF Nos. 1772, 1773. No oppositions have
22
       been filed. The Court finds these motions suitable for disposition without oral argument
23
       pursuant to Civil Local Rule 7.1 (d)(1).
24
            I.        BACKGROUND
25
                 A.    Receiver
26
                 In the Thirty-First Fee Application, the Receiver asserts that he incurred
27
       $14,373.00 in fees and $75.30 in costs for the application period covering January 1,
28
                                                          1

                                                                                    3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1782 Filed 08/21/20 PageID.32460 Page 2 of 6



 1     2020 through March 31, 2020 (“Application Period”). ECF No. 1772 at 2. The
 2     breakdown of the fees amassed is as follows:
 3                Category                                      Total
 4                General Receivership                          $321.75
 5                Asset Investigation & Recovery                $0.00
 6                Reporting                                     $1,046.25
 7                Operations & Asset Sales                      $13,005.00
 8                Claims & Distributions                        $0.00
 9                Legal Matters & Pending Litigation            $0.00
10                Total                                         $14,373.00
11
12           Id. at 3–4. Receiver now seeks payment of 80% of fees incurred, amounting to
13
       $11,498.40, and 100% of the costs, which account for postage and copies. ECF No.
14     1772-3, Ex. C.
15           B.    Allen Matkins
16           In the Thirty-First Interim Fee Application, Allen Matkins asserts that it incurred
17
       $7,110.00 in fees and $18.00 in costs during the Application Period. ECF No. 1773 at 2.
18
       The breakdown of the fees amassed is as follows:
19
                  Category                                      Total
20
                  General Receivership                          $103.50
21
                  Reporting                                     $1,345.50
22
                  Operations & Asset Sales                      $4,470.75
23
                  Claims & Distributions                        $569.25
24
                  Employment/Fees                               $621.00
25
                  Total                                         $7,110.00
26
27
             Id. Allen Matkins now seeks payment of 80% of the fees incurred, amounting to
28
                                                   2

                                                                               3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1782 Filed 08/21/20 PageID.32461 Page 3 of 6



 1     $5,688.00 and 100% of the costs, which were incurred for messenger service fees. ECF
 2     No. 1773-1, Ex. A.
 3              C.     LEGAL STANDARD
 4              “[I]f a receiver reasonably and diligently discharges his duties, he is entitled to
 5     compensation.” Sec. & Exch. Comm’n v. Elliott, 953 F.2d 1560, 1577 (11th Cir. 1992).
 6     “The court appointing [a] receiver has full power to fix the compensation of such
 7     receiver and the compensation of the receiver’s attorney or attorneys.” Drilling &
 8     Exploration Corp. v. Webster, 69 F.2d 416, 418 (9th Cir. 1934). A receiver’s fees must
 9     be reasonable. See In re San Vicente Med. Partners Ltd., 962 F.2d 1402, 1409 (9th Cir.
10     1992).
11              As set forth in the Court’s prior fee orders, see, e.g., ECF No. 1764, the Court will
12     assess the reasonableness of the requested fees using the factors enumerated in Sec. &
13     Exch. Comm’n v. Fifth Avenue Coach Lines, 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973)
14     and In re Alpha Telcom, Inc., 2006 WL 3085616, at *2–3 (D. Or. Oct. 27, 2006). Those
15     factors include: (1) the complexity of the receiver’s tasks; (2) the fair value of the
16     receiver’s time, labor, and skill measured by conservative business standards; (3) the
17     quality of the work performed, including the results obtained and the benefit to the
18     receivership estate; (4) the burden the receivership estate may safely be able to bear; and
19     (5) the Commission’s opposition or acquiescence. See Fifth Avenue Coach Lines, 364 F.
20     Supp. at 1222; Alpha Telecom, 2006 WL 3085616, at *2–3.
21        II.        DISCUSSION
22        A. Complexity of Tasks
23                   1. Receiver
24              The Court finds that the tasks performed by the Receiver during the Application
25     Period were moderately complex. The Receiver undertook the following tasks during
26     the relevant period:
27               - handling general administrative issues, including reviewing mail, email, and
28                 other correspondence directed at the Receivership Entities;

                                                       3

                                                                                    3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1782 Filed 08/21/20 PageID.32462 Page 4 of 6



 1           - administering the bank accounts of the Receivership Entities;
 2           - reviewing and approving expenditures;
             - maintaining and updating the Receiver’s website with case information,
 3
                documents, and filing inquiries;
 4           - preparing Receiver’s Thirtieth Interim Report (ECF No. 1757);
 5           - managing and overseeing the GPs’ operations and real properties;
             - managing and overseeing Western’s operations;
 6
             - performing the accounting functions of the Receivership Entities;
 7           - managing and overseeing tax reporting for Receivership Entities;
 8           - managing and overseeing GP operational bills, loan payments, and cash
                management;
 9
             - obtaining listing agreements and marketing properties for sale with brokers;
10           - analyzing, negotiating, and accepting purchase offers;
11           - conducting investor votes;
12           - closing property sales;
             - sending monthly case update reports to investors listing major legal filings,
13              property sales activity, court rulings, tax, and other information;
14           - listing and responding to sales activity on the various properties; and
15           - filing motions to sell properties;
       ECF No. 1772 at 3–4.
16
                  2. Allen Matkins
17
             The Court finds that the tasks performed by Allen Matkins during the Application
18
       Period were somewhat complex. Counsel undertook the following tasks during this
19
       period:
20
                 - providing advice to the Receiver regarding a claim asserted by the Franchise
21
                   Tax Board;
22               - preparing the Receiver’s Thirtieth Interim Report (ECF No. 1757);
23               - sales of receivership properties including the Minden and Silver Springs
                   properties via the Modified Orderly Sale Process;
24
                 - addressing unique issues with investor distributions, preparing monthly case
25                 updates to investors, and responding to several direct inquiries from investors
26                 or their counsel regarding distributions;
                 - assisting the Receiver in preparing his Thirtieth Interim Fee Application
27
                   (ECF No. 1758).
28
                                                     4

                                                                                3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1782 Filed 08/21/20 PageID.32463 Page 5 of 6



 1
       ECF No. 1773 at 3.
 2
          B. Fair Value of Time, Labor, and Skill
 3
             The Receiver billed his time at $247.50 per hour and the time of those working for
 4
       him at $180.00 per hour, resulting in a blended rate of $189.62 per hour during the
 5
       Application Period. ECF No. 1772 at 3–4, 6. Allen Matkins billed its time at $360.00 –
 6
       $517.50 per hour. ECF No. 1773-1, Ex. A.
 7
             The Court continues to find, as it has in previous fee orders, that the rates charged
 8
       by the Receiver and Allen Matkins are comparable to rates charged in this geographic
 9
       area and therefore represent a fair value of the time, labor, and skill provided.
10
          C. Quality of Work Performed
11
             The Court finds that the quality of work performed by the Receiver and Allen
12
       Matkins to be above average. The Receiver has, and continues to, competently operate
13
       the Receivership as evidenced by Receiver’s Thirty-First Interim Report, ECF No. 1762,
14
       while at the same time marshalling assets to support its continued financial integrity.
15
       These actions benefit all investors. The Receiver and his counsel have complied with
16
       the Court’s orders and have made every effort to protect investors’ interests in the GP
17
       properties during the pendency of this litigation.
18
          D. Receivership Estate’s Ability to Bear Burden of Fees
19
             On August 30, 2016, the Court approved the Receiver’s Modified Orderly Sale
20
       Process, ECF No. 1359, and the use of the One Pot approach to distribute receivership
21
       assets, ECF No. 1304 at 31. These actions were taken for the dual purpose of increasing
22
       the value of the receivership estate by selling GP properties and lowering administrative
23
       costs. Id. at 30.
24
             The Receiver indicates that the receivership, as of March 31, 2020, held
25
       approximately $3.6 million in cash. ECF No. 1772 at 6. The Court finds that the
26
       Receivership estate has sufficient ability to bear the instant fee requests.
27
28
                                                     5

                                                                                  3:12-cv-2164-GPC-JMA
     Case 3:12-cv-02164-GPC-LL Document 1782 Filed 08/21/20 PageID.32464 Page 6 of 6



 1          E. Commission’s Opposition or Acquiescence
 2             While the Commission does not expressly approve of the fee applications as
 3     reasonable, the Receiver represents that the Commission has expressed its non-
 4     opposition to the fee applications. ECF No. 1772 at 6. The Court will accept this
 5     representation.
 6          III.   CONCLUSION
 7             Considering the above five factors taken together, and considering that “[i]nterim
 8     fees are generally allowed at less than the full amount,” Alpha Telcom, 2006 WL
 9     3085616, at *2–3, the Court awards fees and costs as set forth in the following table:
10         Applicant          Fees Allowed                  % of Fees Costs Allowed % of Costs
                                                            Incurred1               Requested
11
           Receiver           $11,498.40                    80%       $75.30        100%
12
           Allen Matkins      $5,688.00                     80%                  $18.00                100%
13
14
            IV.    ORDER
15
               After a review of the parties’ submissions, the record in this matter, and the
16
       applicable law, and for the foregoing reasons, IT IS HEREBY ORDERED that:
17
            1. The Receiver’s Thirty-First Interim Fee Application, ECF No. 1772, is
18
               GRANTED;
19
            2. Allen Matkins’ Thirty-First Interim Fee Application, ECF No. 1773, is
20
               GRANTED.
21
               IT IS SO ORDERED.
22
23     Dated: August 21, 2020

24
25
26
27
       1
        The Court includes the percentage of fees incurred rather than a percentage of the fees requested, given that the
28     Receiver and Allen Matkins request only a percentage of their actual fees.
                                                               6

                                                                                                  3:12-cv-2164-GPC-JMA
